t c memo united_states tax_court edward kazuo ozaki petitioner v commissioner of internal revenue respondent docket no 22808-05l filed date edward kazuo ozaki for petitioner gregory stull for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6320 and sec_6330 to review a determination of the commissioner’s office of appeals appeals sustaining respondent’s filing of a lien on petitioner’s property respondent filed the lien as to unless otherwise noted section references are to the continued federal income taxes that respondent considers to be owed by petitioner for through following a trial on the propriety of the lien we sustain the determination of appeals findings_of_fact most facts were stipulated we find the facts accordingly when the petition was filed herein petitioner resided in chicago illinois petitioner received notices of deficiency for through and he petitioned this court with respect thereto on date the court sustained respondent’s determinations in the notices of deficiency as modified by respondent’s concession see ozaki v commissioner tcmemo_2003_213 respondent assessed the resulting amounts and mailed to petitioner a notice_and_demand for payment of those amounts on date respondent mailed to petitioner a notice advising petitioner that respondent had filed a notice_of_federal_tax_lien for the subject years and that petitioner had as to this filing a right under sec_6320 to a hearing with appeals petitioner requested that hearing on date the request essentially alleged that petitioner had a mental condition and had suffered racial injustice that entitled him to relief from the lien on date appeals held a continued applicable versions of the internal_revenue_code telephonic hearing with petitioner during which he repeated the aforementioned allegations on date appeals issued to petitioner the notice_of_determination underlying this case that notice_of_determination sustained respondent’s filing of the tax_lien on date petitioner petitioned the court with respect to the notice_of_determination alleging as his sole ground for error racism by the court opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 sec_6320 provides further that the taxpayer may request that appeals review the matter in an administrative hearing pursuant to sec_6330 as made applicable by sec_6320 a taxpayer may raise at the hearing any relevant issue with regard to the commissioner's collection activities including spousal defenses challenges to the appropriateness of the commissioner's intended collection action and alternative means of collection see 114_tc_604 114_tc_176 appeals held the requisite hearing with petitioner and issued its determination sustaining the propriety of the lien because petitioner received notices of deficiency for the subject years and hence is precluded from challenging his underlying tax_liabilities for those years see sec_6330 we review appeals' determination for an abuse_of_discretion see sego v commissioner supra pincite petitioner claims no specific abuse_of_discretion on the part of appeals in making its determination nor do we find any such abuse as we understand petitioner’s sole position in this case he claims that he has a mental condition similar to paranoia resulting from racial injustice against his ancestors and that this condition and injustice entitle him to relief from the lien those allegations however do not establish that appeals abused its discretion as to any part of the determination at issue we sustain appeals’ determination in its entirety we have considered all arguments made by petitioner for a contrary holding and found those arguments not discussed herein to be without merit to reflect the foregoing decision will be entered for respondent
